UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                            Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                  Phone: (312) 435-5850
             Chicago, Illinois 60604                                        www.ca7.uscourts.gov




                                                         ORDER
 May 8, 2014

                                                          Before
                                      DIANE P. WOOD, Chief Judge
                                      WILLIAM J. BAUER, Circuit Judge
                                      ILANA DIAMOND ROVNER, Circuit Judge


                                         SYLVESTER JACKSON,
                                         Plaintiff - Appellant

 No.: 13-2484                            v.

                                         RANDALL HEPP, et al.,
                                         Defendants - Appellees

 Originating Case Information:

 District Court No: 3:11-cv-00774-bbc
 Western District of Wisconsin
 District Judge Barbara B. Crabb


       The nonprecedential disposition of this court issued on May 7, 2014, is AMENDED as
follows:

           On page 1, line 1, the name “Randall Jackson” is replaced with “Sylvester Jackson”.




 form name: c7_Order_3J(form ID: 177)